[Cite as In re A.A.V., 2020-Ohio-3741.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                     CHAMPAIGN COUNTY

 IN THE MATTER OF: A.A.V.                        :
                                                 :
                                                 :   Appellate Case No. 2019-CA-30
                                                 :
                                                 :   Trial Court Case No. 2014-JG-23
                                                 :
                                                 :   (Appeal from Family Court-Juvenile
                                                 :   Division)
                                                 :
                                                 :

                                           ...........

                                           OPINION

                              Rendered on the 17th day of July, 2020.

                                           ...........

ELIZABETH V. WESTFALL, Atty. Reg. No. 0078091, 150 East Mound Street, Suite 206,
Columbus, Ohio 43215
     Attorney for Appellee Mother

A.V., SR., Urbana, Ohio
       Appellant Father, Pro Se

                                          .............

TUCKER, P.J.
                                                                                         -2-


       {¶ 1} A.V., Sr. appeals from a judgment of the Champaign County Family Court,

which approved an agreed decree of shared parenting.           Because the parties jointly

agreed to the shared parenting decree and because we cannot otherwise discern any

irregularities related to the entry of the order, we affirm.



                          I.     Facts and Course of the Proceedings

       {¶ 2} A.V. and A.C. are the father and mother of A.A.V., who was born in 2012.

The couple was never married, but resided together in Urbana with the minor child. In

2014, the couple separated and initiated parenting proceedings in the Champaign County

Family Court. The court ultimately entered a shared parenting plan.

       {¶ 3} Thereafter, the parties filed numerous motions, including motions for

contempt and to terminate shared parenting. In February 2017, the court entered a

judgment which stated that both parties had agreed to maintain shared parenting.

However, the court also noted that the parties could not reach an agreement on several

issues not relevant to this appeal. Thus, the court heard evidence regarding those

issues and entered a judgment resolving the matters. A.V. appealed.

       {¶ 4} On appeal, we found “no affirmative demonstration of error” by either party

except that the trial court designated a school district that the child should attend rather

than designating “a residential parent for purposes of school attendance.” In re A.A.V.,

2d Dist. Champaign No. 2017-CA-6, 2018-Ohio-106, ¶ 27.            Thus, we reversed and

remanded the judgment as to the residential parent designation but affirmed it in all other

respects. On remand, the lower court complied with our mandate and issued an order

designating A.V. as the residential parent for school purposes.
                                                                                         -3-


       {¶ 5} On April 13, 2018, A.V. filed a pro se motion seeking to hold A.C. in contempt

for failing to abide by the terms of the shared parenting agreement. On May 23, 2018,

A.C. filed a motion for modification of the shared parenting agreement and a motion

seeking to hold A.V. in contempt for violating the shared parenting agreement. The trial

court set the matter for hearing on July 31, 2018. A.V. retained counsel and filed a

motion to continue the hearing date. The trial court reset the hearing date for August 28,

2018. A.V. then filed a motion to modify the shared parenting agreement. On August

30, 2018, the trial court entered an order stating it had met with counsel “in lieu of a

hearing,” and that “no resolution was reached.” The order also appointed a guardian ad

litem (GAL) and reset the hearing to December 11, 2018.

       {¶ 6} In October, A.V. filed a motion to compel discovery, which was granted. On

November 6, 2018, the trial court continued the hearing to February 6, 2019. Thereafter,

the hearing was rescheduled several more times. In the interim, the parties continued

to file motions.

       {¶ 7} The parties and counsel appeared for a hearing on August 27, 2019. On

September 4, 2019, the trial court filed an order which stated that, during the hearing, the

parties had reached an agreement, which was read into the record. The order required

the parties to submit and sign a written agreed order. On November 6, 2019, the trial

court filed another order which stated: “The parties submitted an Agreed Entry to the

Court for this matter * * * [which] is attached hereto and incorporated herein by reference

and is now journalized as an Order of the Court.”         The order contained language

indicating it was a final appealable order. In conjunction therewith, the parties signed an

“Agreed Judgment Entry – Shared Parenting Decree,” which stated the parties had
                                                                                          -4-


entered into a joint shared parenting plan (which was also filed) and which contained a

provision dismissing all pending contempt motions. On December 3, 2019, A.V., acting

pro se, filed a notice of appeal.



                                           II. Analysis

       {¶ 8} As in the previous appeal, A.V.'s appellate brief fails to comply with App.R.

16(A)(3) which requires that an appellate brief contain a “statement of the assignments

of error presented for review, with reference to the place in the record where each error

is reflected.” As we stated in our prior opinion, “[l]itigants who choose to proceed pro se

are presumed to know the law and correct procedure, and are held to the same standards

as other litigants.” In re A.A.V., 2d Dist. Champaign No. 2017-CA-6, 2018-Ohio-106, ¶ 9-

13, citing Yocum v. Means, 2d Dist. Darke No. 1576, 2002-Ohio-3803, ¶ 10.

       {¶ 9} We also again remind A.V. that “App.R. 9(B) imposes a duty on [him] to

provide a transcript of the proceedings before the trial court. App.R. 9(C) or (D) provide

alternatives for completing the record if no transcript is available.” Id. at ¶ 12. A.V. does

not suggest the proceedings were not recorded. Instead, he merely claims, without

explanation, that he is unable to provide the transcript.            However, the record

demonstrates that when A.V. completed his Civil Docket Statement for appeal, rather

than checking the box requesting a transcript of the proceedings, he specifically checked

the box stating “SUMMARY OF DOCKET AND JOURNAL ENTRIES ONLY (No

transcript, App.R. 9(C) statement, or agreed statement will be filed).”

       {¶ 10} A.V. asserts that he possesses “* * * a copy of the disk via email * * *.”

Although unclear, it appears A.V. claims he is in possession of a copy of the video
                                                                                           -5-


recording of the hearing and that he believes this relieves him of the duty to provide a

transcript. He also appears to believe this court may accept as true his assertions

regarding the contents of the disk, but this is not sufficient. A.V. has not provided a

certified copy of the disk or a certified transcript of the disk to this court.

       {¶ 11} We again “note that a reviewing court is limited to a review of the trial court

record, and we must ‘disregard alleged facts that are not of record in the trial court.’” In

re A.A.V. at ¶ 11, citing Chase Manhattan Mtge. Corp. v. Locker, 2d Dist. Montgomery

No. 19904, 2003-Ohio-6665, ¶ 10. We cannot discern any reason for A.V.’s failure to

provide a transcript other than a purposeful decision to decline a copy of the transcript.

“In the absence of a transcript of the proceedings, or a proper alternative, an appellate

court is ‘constrained to presume the regularity of the proceedings below unless the limited

record for our review affirmatively demonstrates error.’ ” (Citations omitted.) Id. at ¶ 12.

       {¶ 12} As in our prior opinion, we have reviewed A.V.’s arguments despite his

failure to comply with the Appellate Rules, and we will address the arguments his brief

seems to set forth.

       {¶ 13} A.V. first appears to challenge the validity of the agreed order of shared

parenting, claiming it is invalid because the trial court forced him to agree to it. He claims

the trial court discouraged the parties from addressing the issues and also refused to hear

evidence on the matter. In support, A.V. asserts the trial court stated to counsel, “Let the

clients know that they better figure it out because nobody knows what he is going to do.”

He also asserts the trial court stated to counsel, “They need to come to an agreement

and that he wants shared parenting for the parties.”

       {¶ 14} These statements are not demonstrated by the record before us. Although
                                                                                          -6-


A.V. has attached to his appellate brief a purported email from his trial counsel verifying

his claims as to the statements made by the trial court, we cannot consider this document

because it is not a part of the record before us. Further, there is nothing in the record

that convinces us the trial court refused to conduct a hearing or take evidence.

Ultimately, the decision to settle the matter through an agreement was made by A.V. If

he disagreed with the agreement, it was his responsibility to so inform his counsel and to

proceed to a hearing and make an appropriate record.

       {¶ 15} A.V. next complains that the trial court’s refusal to hold A.C. accountable for

her failure to abide by the terms of the previous agreement (i.e., to hold her in contempt)

was error. The November 2019 agreed entry clearly stated that the parties agreed to

dismiss all pending motions for contempt. Thus, there was no contempt motion upon

which the trial court could to rule.

       {¶ 16} A.V. also requests that this court hold A.C. in contempt. However, such a

finding must be made in the first instance by the trial court before it is subject to review

by this court. We have no basis for making a finding of contempt. And, as stated, there

was no competent evidence of contempt properly before the trial court. Nor is there any

before this court.

       {¶ 17} Finally A.V. contends the trial court ignored the report of the GAL. There

is nothing in the record to support a finding that the trial court ignored the GAL’s report.

Even if there were such evidence, since the parties settled the matter by an agreed order

of shared parenting, we could not say that the trial court erred by declining to consider

the report of the GAL.

       {¶ 18} The record demonstrates that the parties entered into an agreed entry and
                                                                                         -7-


judgment of shared parenting and that the remaining issues were resolved by the filing of

a separate agreed entry. From our review of the record, we cannot find any irregularities

regarding the parties’ resolution of the parenting dispute and other issues before the trial

court. Therefore, we conclude A.V.’s appeal lacks merit.



                                       II.    Conclusion

       {¶ 19} Based upon the limited record presented to us, we find no affirmative

demonstration of error, and we must presume the regularity of the trial court proceedings.

We affirm the judgment of the trial court.



                                     .............



DONOVAN, J. and HALL, J., concur.



Copies sent to:

Elizabeth V. Westfall
A.V., Sr.
Addie J. King
Hon. Brett A. Gilbert